Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 2-14, 16-26, 29, and 31-43 are pending.
	Claim 15 is canceled.
	Claims 2, 5-14, 16-26, 29, and 31-42 are currently amended.
	Claim 43 is newly added.
	Claims 2-14, 16-26, 29, and 31-43 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 2-26, 29, and 31-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 02/10/2021.

Rejections Maintained
Nonstatutory Double Patenting
The provisional rejection of claims 2-4, 6, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16, 18, and 19 of copending Application No. 16/079,202 (reference application) is maintained.

Response to Arguments
In Applicant Arguments, dated 02/10/2021, Applicant points out that in the rejection of the claims on the ground of nonstatutory double patenting in the Non-Final Rejection, dated 11/10/2020, the claims were not rejected on the ground that co-pending Application No. 16/079,202 anticipates the instant claims. Applicant further asserts that the Office has not met the burden of establishing an obviousness-type double patenting rejection. As such the rejection of the claims on the ground of nonstatutory double patenting should be withdrawn.
Applicant arguments have been fully considered but are not deemed persuasive. According to MPEP 2131, “[a] claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is ‘not novel’) over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation… ‘A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.’ Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).” The instant claims have been amended to recite a binding member having a binding specificity to PD-L1, comprising the heavy chain CDRs 1-3 of SEQ ID NO(s): 6-8 and the light chain CDRs 1-3 of SEQ ID NO(s): 3-5. Co-pending Application No. 16/079,202 recites an engineered immune cell expressing 1) an antigen receptor and 2) an anti-PD-L1 antibody that comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 6-8 and the light chain CDRs 1-3 of SEQ ID NO(s): 3-5. The claims of co-pending Application No. 16/079,202 teach every element required by the amended claims. As such the claims of co-pending Application No. 16/079,202 anticipate the instantly claimed anti-PD-L1 antibody, and the instant 

Allowable Subject Matter
Claims 5, 7, 9-14, and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 16-26, 29, and 31-42 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642